Citation Nr: 0504851	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left subtalar 
coalition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

3.  Entitlement to service connection for subtalar coalition.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for left leg 
shortening, secondary to a foot disorder.

6.  Entitlement to service connection for a back disorder, 
secondary to a foot disorder.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 4, 1981 to 
October 2, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  In that 
decision, the RO found that the veteran had not submitted new 
and material evidence to reopen his claims for service 
connection for left foot subtalar coalition and bilateral pes 
planus.  The RO also denied the veteran's claims for service 
connection for left leg shortening and a back disorder, 
secondary to the foot disorders at issue in the first two 
claims.  The Board will grant the veteran's petitions to 
reopen his claims for service connection for left subtalar 
coalition and bilateral pes planus.  However, additional 
development is required before the Board can decide these 
claims, so they must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  In addition, 
because the claims for service connection for left leg 
shortening and pes planus are inextricably intertwined with 
the foot disorder claims being remanded, they too must be 
remanded to the RO via the AMC.  VA will notify the veteran 
if further action is required on his part.

FINDINGS OF FACT

1.  In October 1991, the RO denied the veteran's petitions to 
reopen his claims for service connection for left subtalar 
coalition and bilateral pes planus.  Although notified of 
that decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal this decision as to either 
claim.

2.  Some of the additional evidence received since that 
October 1991 decision, however, is neither cumulative nor 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating both claims.


CONCLUSIONS OF LAW

1.  The RO's October 1991 decision denying the petitions to 
reopen the previously denied claims for service connection 
for left subtalar coalition and bilateral pes planus is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2004).

2.  The evidence received since that October 1991 decision is 
new and material and, therefore, sufficient to reopen the 
claims for service connection for left subtalar coalition and 
bilateral pes planus.  38 U.S.C.A. §§ 1131, 1153, 5108 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306(a), 3.310(a), 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002) became 
effective on November 9, 2000, prior to the veteran's July 
2001 petition to reopen.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and these 
revisions apply to petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In the present 
case, the veteran's petition to reopen his claim was filed in 
December 2002-after the cutoff date-and the new definition 
of "new and material evidence" therefore applies.  
According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  And material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence must not be cumulative or redundant of evidence 
previously on file at the time of the last denial and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R § 3.156(a) (2004).

On the veteran's April 1981 enlistment examination, pes 
planus was noted.  The veteran entered into active service in 
September 1981, and shortly thereafter complained of pain in 
his feet and ankles, and indicated that he had flat feet for 
many years and had problems with his feet prior to 
enlistment.  The veteran was subsequently referred to a 
Medical Evaluation Board (MEB).  At the MEB evaluation, the 
there was pain on examination on the arch, navicular, and 
metatarsal joins, greater on the left than the right.  X-rays 
revealed a valgus foot with secondary bony adaptation at the 
talonavicular joint and a halo effect at the subtalar joint, 
suggestive of a subtalar coalition.  The diagnoses were of 
left subtalar coalition and bilateral pes planus.  In the 
September 1981 MEB report, both were found to have existed 
prior to entry and not aggravated by service.  The MEB 
recommended the veteran's separation from service based on 
these "nonacceptable defects," and the veteran was granted 
an honorable discharge shortly thereafter, in October 1981.

The most recent prior denial of the veteran's claim, the 
October 1991 decision denying the petition to reopen the 
claim, noted that the new evidence, consisting primarily of 
1986 to 1991 private treatment reports of Dr. "C.," were 
from long after service and in any event "supported the 
position that foot conditions preexisted service."  The 
veteran was notified of this decision in a November 1991 
letter and again in May 1992, after another rating decision 
confirmed the denial of his claims.  The unappealed May 1991 
decision thus became final and binding on the veteran based 
on the evidence then of record, and there must be 
subsequently received new and material evidence in order to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.200, 20.1103 (2004).

The evidence submitted since the October 1991 decision 
includes 3 letters from Dr. C.  In January 1992, Dr. C opined 
that the veteran's foot disorder was aggravated by his 
military service.  In May 2003, Dr. C elaborated that the 
veteran has a congenital talocalcaneal tarsal coalition and a 
peroneal spastic flatfoot and that these congenital disorders 
would typically be made worse by military activities such as 
walking and carrying packs, and that such aggravation 
occurred in the veteran's case.  In June 2003, Dr. C stated 
that the veteran had no complaints relative to his foot and 
ankle prior to service, and considerable complaints 
thereafter.  Dr. C stated that the veteran's planovalgus foot 
was noted at the time of discharge and the reason for the 
discharge was that the veteran was enlisted in error and his 
foot condition resulted in a failure to meet enlistment 
physical standards.  Dr. C concluded that the veteran should 
not have been allowed to enlist because of his foot disorder, 
and that normal military training would aggravated the foot 
disorder.  In an addendum to the June 2003 letter, Dr. C 
reiterated his conclusion that the veteran's pes planovalgus 
left foot was aggravated by his military service and led to 
his triple arthrodesis, and noted that the veteran was 
apparently asymptomatic prior to military service, although 
he did have left side flat foot.

Also received since the last denial was a December 2003 lay 
statement from the veteran's foster brother, indicating that 
the veteran had flat feet necessitating special shoes, but 
that his flat feet did not prevent him from being active in 
sorts.  In addition, the veteran testified at a November 2003 
RO hearing, and indicated that he did not have a foot problem 
prior to military service.

There have also been recent developments regarding legal 
issues relating to the veteran's claims.  Generally, service 
connection will be granted if it is shown that a particular 
disease or injury resulting in disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306(a) (2004).  A 
preexisting disorder is considered to have been aggravated by 
service where it increases during service, unless the 
increase is specifically found to be due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  In VAOPGCPREC 3-2003 (July 16, 
2003) and Wagner v. Principi, 370 F.3d 1089 (2004), VA's 
General Counsel and the Federal Circuit addressed the manner 
in which aggravation claims under 38 U.S.C.A. § 1153 are to 
be adjudicated in relation to the presumption of sound 
condition under 38 U.S.C.A. § 1111 (West 2002).

Based on the above facts and the applicable legal principles, 
the Board finds that the veteran has presented new and 
material evidence sufficient to reopen his claim.  Dr. C's 
letters all indicate that the veteran's foot disorders 
preexisted military service, albeit asymptomatically, and 
were aggravated by his military service.  The RO, in its May 
2003 denial of the veteran's petition to reopen, found that 
Dr. C's statements did not have probative value, because Dr. 
C did not have the opportunity to review the veteran's 
service medical records (SMRs) and made a general statement 
not particularized to the veteran.  See Grover v. West, 
12 Vet. App. 109, 112 (1999) (a post-service reference to 
injuries sustained in service, without a review of 
service medical records, is not competent medical evidence).  
However, Dr. C's statements reflect that he reviewed at least 
some of the veteran's medical records, e.g., the MEB's 
discharge findings, and that he also based his opinions at 
least in part on his own examinations of the veteran, the 
records of which were already part of the veteran's claims 
file.

As Dr. C's statements, especially when considered with the 
other evidence of record, relate to an unestablished fact 
necessary to substantiate the claims-the aggravation of the 
veteran's foot disorder by his military service-and, by 
concluding that such aggravation did occur, raise a 
reasonable possibility of substantiating the veteran's 
claims, they constitute new and material evidence that 
warrant reopening the veteran's claims for service connection 
for left foot subtalar coalition and bilateral pes planus.


ORDER

The petition to reopen the claim for service connection for 
left foot subtalar coalition is granted.

The petition to reopen the claim for service connection for 
bilateral pes planus is granted.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159 (2004); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Dr. C's letters indicate that the 
veteran's left subtalar coalition and pes planus were 
aggravated by his military service, and his remarks indicated 
that he had reviewed some of the SMRs.  He did not, however, 
state whether these disorders underwent a permanent increase 
in severity during service beyond the natural progression of 
the underlying disease process.  Nor did he indicate which of 
the veteran's SMRs he reviewed in coming to this conclusion.  
In addition, the veteran's hearing testimony and his 
brother's letter are not necessarily consistent with Dr. C's 
findings.  Given the new evidence and the new legal 
guidelines for evaluating claims relating to disorders that 
may have preexisted military service, a VA examination is 
warranted, at which the existence and severity of any 
preexisting disorder and the possibility that it was 
aggravated by military service should be evaluated.  In 
addition, Dr. C should be asked to clarify his diagnosis and 
explain the underlying bases for his conclusions and the 
precise records upon which they are based.

In addition, the RO's May 2003 decision also denied service 
connection for left leg shortening and a back disorder as 
secondary to the veteran's left foot disorders because there 
can be no secondary service connection for a disorder that is 
due to a non-service connected disorder.  See 38 C.F.R. 
§ 3.310(a) (2004) (providing for service connection for 
disabilities proximately due to or the result of a "service 
connected disease or injury").  See also Allen v. Brown, 7 
Vet. App. 439 (1995) (providing for compensation for 
aggravation of a non-service-connected by a service-connected 
condition, but not for aggravation by a non-service connected 
condition).  Because the foot disorder claims must be 
readjudicated, and, if service connection is granted, the leg 
and back disorder could be found to be secondary to one or 
both of the now service-connected foot disorders, these 
claims are inextricably intertwined; the claims for service 
connection for left leg shortening and a back disorder must 
therefore be remanded as well.  See Babchak v. Principi, 3 
Vet. App. 466, 467 (1992).  And, if it is found that a 
preexisting foot disorder underwent a permanent increase in 
severity during service beyond the natural progression of the 
underlying disease process, was aggravated by service above 
and beyond the natural progression of the disorder, it should 
also be determined whether the veteran has left leg 
shortening and/or a back disorder and, if so, whether one or 
both are the result of a service-connected foot disorder or 
otherwise related to service.

The Board also notes that the RO's February 2003 VCAA letter 
explained what the evidence must show to establish 
entitlement to service connection generally, but did not 
explain what the evidence must show to establish service 
connection for a preexisting disorder aggravated by military 
service, or for a disorder that is due to or the result of a 
service-connected disorder.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, inform the 
veteran of the information or evidence 
not of record that is necessary to 
establish a claim for service connection 
based on aggravation of a preexisting 
disorder, as well as for secondary 
service connection.  The veteran should 
also be asked to submit any relevant 
evidence in his possession concerning his 
claims.

2.  The RO should also contact Dr. C, and 
ask him to indicate whether, in the 
doctor's view, one or both of the 
veteran's foot disorders underwent a 
permanent increase in severity during 
service beyond the natural progression of 
the underlying disease process, and the 
precise reasons and bases for his 
conclusions.  Also, ask him to identify 
which of the veteran's medical records he 
has reviewed in reaching his conclusions.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA examination to determine the etiology 
of his left subtalar coalition and 
bilateral pes planus.  The claims folder 
must be made available to the examiner, 
including Dr. C's treatment records and 
letters, as well as any additional 
information Dr. C submits in response to 
the RO's request.  The VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether the 
veteran's left subtalar coalition or 
bilateral pes planus preexisted military 
service, and, if so, whether either one 
underwent a permanent increase in 
severity during service beyond the 
natural progression of the underlying 
disease process.  If one is congenital, 
it should be indicated whether there is 
evidence of superimposed pathology on a 
congenital defect.  Also, the examiner 
should indicate whether he or she agrees 
or disagrees with Dr. C's conclusions and 
the underlying bases for this agreement 
or disagreement.

The examiner should also indicate whether 
the veteran has left leg shortening or a 
back disorder and, if so, whether either 
is related to one or both of the 
veteran's foot disorders, or is otherwise 
related to the veteran's military 
service.

If no opinion can be rendered as to any 
of the above matters, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4. The RO should then review the 
additional evidence submitted and 
readjudicate the claims, under all 
appropriate statutory and regulatory 
provisions and legal theories, including 
those discussed in VAOPGCPREC 3-2003 
(July 16, 2003) and Wagner v. Principi, 
370 F.3d 1089 (2004) as explained above.  
When this development has been completed, 
and if the benefits sought are not 
granted, the case should be returned to 
the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case (SSOC) that 
includes the text of all relevant 
regulations, including those relating to 
claims for aggravation of preexisting 
disorders and for secondary service 
connection.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


